Citation Nr: 1331983	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  05-24 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to June 11, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for cervical spine disability.

3.  Restoration of a 50 percent evaluation for service-connected psychiatric disability from February 1, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In January 2004, the RO denied the Veteran's claim for TDIU.  Although the RO subsequently granted TDIU effective from February 1, 2012, the issue of entitlement to TDIU prior to June 11, 2009, remains before the Board.  Also, in November 2011, the RO reduced the Veteran's disability evaluation for psychiatric disorder from 50 percent to 30 percent.

On the issue of TDIU, the Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in March 2007 on the matter of TDIU.  The Veteran later requested a hearing on the matter of restoration, but withdrew that hearing request in March 2012.  See 38 C.F.R. § 20.702(e) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In August 2007, the Board remanded the case for additional development.  In October 2008, the Board denied entitlement to TDIU.  The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the parties also filed a Joint Motion for an Order Partially Vacating and Remanding the Board Decision as it pertained to TDIU.  The parties agreed that the Board did not satisfactorily explain why the evidence of record indicated that the Veteran was substantially and gainfully employed.  By Order dated in January 2010, the motion for remand was granted and that part of the Board's decision that denied entitlement to TDIU was remanded for compliance with the instructions in the joint motion.  The appeal as to the remaining issue was dismissed.

In February 2011, the Board remanded the issue of TDIU prior to June 11, 2009.  Also, at this time, the Board remanded for the purpose of issuance of a Statement of the Case (SOC) claims for increase for the right upper extremity, left upper extremity, and left hip along with the claim for service connection for the left hip.  The RO issued an appropriate SOC in April 2012 on those issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Veteran did not perfect his appeal of these issues.  Therefore, the appeal on these matters is deemed to have been withdrawn.  38 C.F.R. §§  20.200-20.202.

The issues of service connection for headaches and radiculopathy of the upper extremities has been raised by the record, but not adjudicated in the first instance by the originating agency.  See Attorney's Written Brief Presentation (June 2013).  Also, the issue of entitlement to an evaluation in excess of 50 percent for service-connected mood disorder with depressive features has been raised by the record.  See Veteran's Statement ("Declaration" dated July 2012).  These matters are REFERRED to the originating agency for appropriate action.

The issue of entitlement to an evaluation in excess of 20 percent for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  A comparison of the evidence upon which a 50 percent disability rating was awarded for mood disorder with depressive symptoms with the evidence reviewed in connection with the rating reduction to 30 percent does not reflect improvement in the Veteran's disability.

2.  For the period prior to June 11, 2009, the Veteran worked full-time as custodian and he was not unable to obtain or retain substantially gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent disability rating from February 1, 2012, for mood disorder with depressive symptoms are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.130, Diagnostic Code 9435 (2013).

2.  The criteria for an award of TDIU prior to June 11, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

I.  Restoration of 50 Percent Rating

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).

In this case, the Veteran disagrees with a November 2011 rating decision that reduced the rating for his service-connected mood disorder with depressive features from 50 percent disabling to 30 percent disabling effective February 1, 2012.  He contends and his attorney argues that symptoms associated with his disability have not improved and that the reduction to a 30 percent rating from a 50 percent rating was not warranted.

A copy of a rating decision proposing to reduce the Veteran's disability rating from 50 percent disabling to 30 percent disabling was sent to the Veteran in June 2011.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 50 percent level and that he could request a predetermination hearing.  While VA received additional private treatment records pertaining to other disorders, the Veteran did not provide any lay or medical evidence in support of continuance of the 50 percent rating.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The Board notes that the 50 percent rating for mood disorder with depressive features had been in effect since March 9, 2007.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  See 38 C.F.R. § 3.344(c) (2013) (reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating).

The RO evaluated the service-connected mood disorder with depressive features under 38 C.F.R. § 4.130, Diagnostic Code 9435.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The RO's primary basis for the 50 percent rating for the Veteran's service-connected mood disorder with depressive features was a January 2008 VA examination report.  At that examination, the Veteran described his symptoms as pain and poor sleep.  The report of examination included review of the claims files, a comprehensive medical and social history, and mental status exam findings.  The Axis I diagnoses were mood disorder with depressive features due to residuals of service connected  back injury; pain disorder associated both psychological factors and general medical condition secondary to service-connected back injury; and post traumatic stress disorder of childhood origin.  The Veteran reported socializing mostly with family members and having hobbies including woodworking.  A global assessment of functioning (GAF) score of 55 was assigned.  The examiner indicated that the "patient's GAF score is in the 'moderate symptom' range.'"  He explained that "This is because the he does have a few friends and is able to do work, even though he is exhausted."  It was noted that the reason the GAF score was this high was because the Veteran took medication that "helps with depressive disorder and also the irritability that comes along with that and with the pain."

The RO's basis for proposing the reduction was primarily a December 2010 VA examination report.  That report shows that the Veteran's claims files were not available for review, but the examiner reviewed the medical records to include a VA psychiatric exam by the same examiner conducted in June 2009.  He noted that, at the time of the June 2009 VA examination, there was an "occasional decrease in work efficiency."  The RO determined in June 2009 that the exam did not definitively show sustained improvement, so continued the 50 percent disability evaluation.

At the time of the December 2010 VA psychiatric examination, the Veteran described his symptoms as pain, "Everything bothers me lately," and feeling "tired all the time."  It was noted that the Veteran saw a mental health professional every 4 to 6 weeks for depression and anxiety, and took prescriptive medications for his symptoms.  The Veteran reported the severity of his depression as 7 on a scale of 10 being the worst even with medication.  He further reported feeling "anxiety 'most of the time' with his medication."  The Axis I diagnosis was mood disorder with depressive features due to residuals of service-connected disabilities.  A GAF score of 55 was assigned.  The examiner reported that the "patient's GAF score is in the 'moderate symptom' range.'"  He explained that "This is because the he does have friends and family that he socializes with.  He has got some hobbies.  He tries to stay busy."

Having carefully considered the examinations the formed the basis for the original 50 percent evaluation and the reduction to a 30 percent evaluation, the Board finds the evidence upon which the rating reduction was predicated does not reflect improvement in the Veteran's service-connected disorder.  But rather, the symptoms, treatment received, and findings are vastly similar to include the examiner's opinion in both January 2008 and December 2010 that the Veteran's symptoms were moderate in severity.  There is no indication that the symptoms had improved.

In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met.  Accordingly, restoration of a 50 percent rating for mood disorder with depressive features is warranted effective February 1, 2012.  Given that this is a full grant of the benefit sought on appeal, the Board finds no need for further discussion of VA's duties to notify and assist, described in greater detail below.

II.  TDIU Prior to June 11, 2009

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  The record reflects that VA sent to the Veteran notice in a March 2003 letter, prior to the rating decision on appeal, and supplemented this notice with a letter dated in August 2007.  In April 2012, the RO subsequently readjudicated the matter of entitlement to TDIU prior to June 11, 2009.  The Veteran has been afforded due process of law.  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

The Board also finds that VA has met its duty to assist.  VA obtained all relevant records identified by the Veteran, afforded him various VA examinations, and provided him a hearing on appeal.  The Board note that the records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits were not located by SSA. VA notified the Veteran of their unavailability and provided him an opportunity to provide copies of those records.  

The Board remanded this case in February 2011 for additional development.  The Board has reviewed the post remand development and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties: First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran testified on the matter of employability in the context of his disabilities.  The record reflects inquiry as to whether there existed any outstanding evidence to support the claim.  The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to TDIU, nonservice-connected disabilities and advanced age may not be considered.

Analysis

Having carefully reviewed the evidence, the Board finds that the Veteran was not unable to obtain and maintain substantially gainful employment as a result of service-connected disability for the period prior to June 11, 2009.

During the period prior to June 11, 2009, the Veteran was service connected for the following disabilities:  Lumbar spine disability at 60 percent from January 1, 1997; mood disorder with depressive features at 50 percent from March 9, 2007; cervical spine disability at 20 percent from November 16, 2004; neuropathy of the right upper extremity at 20 percent from March 9, 2007; neuropathy of the left upper extremity at 20 percent from March 9, 2007; scar, lumbar spine, at 10 percent from February 18, 1997; thoracic spine disability at 10 percent from November 16, 2004; right hip strain at 10 percent from March 9, 2007; hearing loss disability at 10 percent from January 30, 2009; and tinnitus at 10 percent from June 11, 2009. 

The combined disability rating was 60 percent from January 1, 1997; 70 percent from November 16, 2004; 90 percent from March 9, 2007; and 100 percent from June 11, 2009.  TDIU was awarded effective from February 1, 2012.  The record shows that the Veteran was continuously employed during the appeal period prior to June 11, 2009, with the same employer as a custodian on a full-time basis.

The Board acknowledges that the Veteran met the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a) for the period prior to June 11, 2009.  Notwithstanding, the record shows that the Veteran was employed throughout the period of time prior to June 11, 2009.  The Veteran's TDIU claim dated in March 2003 reflects that he had worked 40 hours per week since 1992 and was currently still doing so.  A September 2003 employer's statement reflects that the Veteran had been employed since October 2001 performing custodial/maintenance work, 8 hours per day (40 hours per week), and paid $25,480.00 during the previous 12 months.  In December 2005, the Veteran verified for VA that he currently worked 40 hours per week as a custodian, earning at most $2,200.00 per month, and earning $28,000.00 for the past 12 months.  A January 2006 employer's statement confirmed that the veteran continued to work 8 hours a day, 40 hours per week.  In July 2011, the Veteran reported that he last worked full-time on June 23, 2009 as a custodian.

The lay evidence shows that the Veteran worked during the period prior to June 11, 2009, albeit with difficulty.  The Veteran's friend DAR reported in September 2007 that the Veteran became exhausted from working an 8-hour day.

The medical evidence further shows that the Veteran was not unable to obtain and retain substantially gainful employment for the period prior to June 11, 2009.  Private medical treatment notes dated since 2003 reflect that the Veteran was employed as a custodian for a local school and church, described as very physical in January 2003.  A March 2003 note shows that the Veteran feared termination because of (nonservice-connected) hip pain post- surgery that caused him to work slowly.  A July 2003 note shows that the Veteran was doing fine and could perform his job satisfactorily.

October 2003, November 2004, and October 2006 VA examination reports reflect that the Veteran worked full-time as a school custodian.  In 2003, the Veteran described his work as being between light-duty and medium-duty work.  He stated that he avoided heavy lifting and repetitive lifting.  He stated that his back disorder caused discomfort at work and caused him to occasionally stop and rest, but he stated that he had not missed work due to low back pain.  In November 2004, the Veteran reported that he was still working as custodian performing physically demanding work, but that he had been assigned to different duties because of his service-connected spine disorders.  He also stated that he would finish at the end of December at the advice of his physician.  In October 2006, the Veteran stated that he had lost 1 week from work over the past 12 month period.  The examiner noted that the effects of the spine disabilities on the veteran's job performance included problems with lifting and carrying, decreased mobility, difficulty reaching, lack of stamina, pain, and need to take breaks as needed.

A July 2004 private treatment note reflects that the Veteran complained of spinal pain that made it difficult to work.  The physician stated that there was no reason to take the Veteran out of work at that time.  A November 2004 note reflects the physician's opinion that the Veteran "needs to consider a job change," and that he had been a purchasing agent but did not have many other skills.  The physician indicated that "I think he just will soon retire and play around the house..." and although he was not yet qualified for that he was probably coming close due to his multiple-level degenerative changes.

VA treatment note dated in January 2005 shows that the Veteran worked full-time as a custodian; the Veteran reported that his physician had advised him to assume a different line of work but that he could not afford to quit his current job, although that job required a lot of manual labor.

At his hearing before the undersigned in March 2007, the Veteran testified that he worked full time, 40 hours a week, at a church school earning about $30, 000 annually.  He indicated that he was advised to stop working, but denied any periods of unemployment in the past 10 years.  Various physicians had advised him verbally to stop working, although no physician has put such advice into writing.  The Veteran testified that he would stop working if he could, but could not stop working because he has to support his family.

The Board acknowledges that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, Dr. DRB stated in August 2007, that the Veteran was unable to work-full time due to major depressive disorder and post-traumatic stress disorder.  However, the Board notes that, in August 2007, the Veteran was not service-connected for this disability and that the Veteran was actually employed on a full-time basis.  Thus, the statement has diminished probative value.  Also, a statement from Dr. SJD dated in July 2008 reflects that the Veteran's service-connected neck, thoracic and low back pain had given him significant disability, had decreased his ability to function and did not allow him to be able to work full-time.  The physician is competent and credible in his statement; however, because his statement is incongruous with the undebated fact that the Veteran was working full-time with little to no time lost from work due to service-connected disability, the physician's opinion has diminished probative value.

The Board accepts that the Veteran's symptoms made it difficult for him to work in the period prior to June 11, 2009.  However, for a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  Here, the lay and medical evidence demonstrates that the Veteran was capable of performing the physical and mental acts required for employment during the period prior to June 11, 2009.  Van Hoose, 4 Vet. App. at 363.

Weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for TDIU.  Neither the lay nor the medical evidence demonstrates that the Veteran was rendered unable to obtain or retain substantially gainful employment solely by due to service-connected disabilities.  The Board has given due consideration to 38 C.F.R. § 4.7 and the doctrine of reasonable doubt.  However, as the evidence of record is not roughly in equipoise, the benefit of the doubt is not afforded the Veteran.  See Gilbert, supra.

ORDER

Restoration of a 50 percent disability rating from February 1, 2012, for mood disorder with depressive symptoms is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU prior to June 11, 2009, is denied.


REMAND

Evaluation of in Excess of 20 percent for Cervical Spine Disability

Remand is necessary so that VA may satisfy its duty to notify and assist obligations.

The record shows that the RO accepted a written statement dated in November 2011 as a claim for increase for cervical spine disability.  The Veteran was not provided with any notice of the requirements for substantiating the claim as is required by the Veterans Claims Assistance Act (VCAA) 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Furthermore, the Veteran reports that his disability has worsened since he was last examined by the VA in 2004, and requests a new VA examination to ascertain the current severity of his disability.  When a Veteran claims that her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the issue of entitlement to an evaluation of in excess of 20 percent for cervical spine disability is REMANDED for the following action:

1. The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing the claim on appeal.

2. The Veteran should be scheduled for a spine VA examination with appropriate expertise to evaluate the Veteran's service-connected cervical spine disability.  All indicated tests and studies should be conducted to include range of motion testing and the point at which pain begins.  Also, after 3 repetitions of motion, the examiner should indicate whether there is any additional loss of motion, increased pain, or other symptoms.  The examiner should also address the frequency and duration of any periods of doctor-prescribed bed rest (if any), ankylosis, and the presence and severity of any associated objective neurological abnormalities.  All symptoms and findings should be reported in detail.

3.  The RO should review the report of examination to ensure that all information required for an evaluation of the disability has been included in the report; also the RO should undertake any other development it determines to be warranted.

4.  The RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


